
	

114 HR 2042 PCS: Ratepayer Protection Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 569114th CONGRESS
		2d Session
		H. R. 2042
		IN THE SENATE OF THE UNITED STATES
		June 25, 2015ReceivedJuly 14, 2016Read twice and placed on the calendarAN ACT
		To allow for judicial review of any final rule addressing carbon dioxide emissions from existing
			 fossil fuel-fired electric utility generating units before requiring
			 compliance with such rule, and to allow States to protect households and
			 businesses from significant adverse effects on electricity ratepayers or
			 reliability.
	
	
 1.Short titleThis Act may be cited as the Ratepayer Protection Act of 2015. 2.Extending compliance dates of rules addressing carbon dioxide emissions from existing power plants pending judicial review (a)Extension of compliance dates (1)ExtensionEach compliance date of any final rule described in subsection (b) is deemed to be extended by the time period equal to the time period described in subsection (c).
 (2)DefinitionIn this subsection, the term compliance date— (A)means, with respect to any requirement of a final rule described in subsection (b), the date by which any State, local, or tribal government or other person is first required to comply; and
 (B)includes the date by which State plans are required to be submitted to the Environmental Protection Agency under any such final rule.
 (b)Final rules describedA final rule described in this subsection is any final rule to address carbon dioxide emissions from existing sources that are fossil fuel-fired electric utility generating units under section 111(d) of the Clean Air Act (42 U.S.C. 7411(d)), including any final rule that succeeds—
 (1)the proposed rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units published at 79 Fed. Reg. 34830 (June 18, 2014); or
 (2)the supplemental proposed rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: EGUs in Indian Country and U.S. Territories; Multi-Jurisdictional Partnerships published at 79 Fed. Reg. 65482 (November 4, 2014).
 (c)Period describedThe time period described in this subsection is the period of days that— (1)begins on the date that is 60 days after the day on which notice of promulgation of a final rule described in subsection (b) appears in the Federal Register; and
 (2)ends on the date on which judgment becomes final, and no longer subject to further appeal or review, in all actions (including actions that are filed pursuant to section 307 of the Clean Air Act (42 U.S.C. 7607))—
 (A)that are filed during the 60 days described in paragraph (1); and (B)that seek review of any aspect of such rule.
 (d)Sense of CongressThe Congress encourages the Administrator of the Environmental Protection Agency, in promulgating, implementing, or enforcing any final rule described in subsection (b), to specifically address how the megawatt hours discharged from a pumped hydroelectric storage system will be incorporated into State and Federal implementation plans adopted pursuant to any such final rule.
			3.Ratepayer protection
 (a)Effects of plansNo State shall be required to adopt or submit a State plan, and no State or entity within a State shall become subject to a Federal plan, pursuant to any final rule described in section 2(b), if the Governor of such State makes a determination, and notifies the Administrator of the Environmental Protection Agency, that implementation of the State or Federal plan would—
 (1)have a significant adverse effect on the State’s residential, commercial, or industrial ratepayers, taking into account—
 (A)rate increases that would be necessary to implement, or are associated with, the State or Federal plan; and
 (B)other rate increases that have been or are anticipated to be necessary to implement, or are associated with, other Federal or State environmental requirements; or
 (2)have a significant adverse effect on the reliability of the State’s electricity system, taking into account the effects on the State’s—
 (A)existing and planned generation and retirements; (B)existing and planned transmission and distribution infrastructure; and
 (C)projected electricity demands. (b)ConsultationIn making a determination under subsection (a), the Governor of a State shall consult with—
 (1)the public utility commission or public service commission of the State; (2)the environmental protection, public health, and economic development departments or agencies of the State; and
 (3)the Electric Reliability Organization (as defined in section 215 of the Federal Power Act (16 U.S.C. 824o)).
 4.Treatment of hydropower as renewable energyIn issuing, implementing, and enforcing any final rule described in section 2(b), the Administrator of the Environmental Protection Agency shall treat hydropower as renewable energy.
		
	Passed the House of Representatives June 24, 2015.Karen L. Haas,Clerk
	July 14, 2016Read twice and placed on the calendar